Citation Nr: 0514398	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  02-17 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for fatigue, including 
chronic fatigue syndrome claimed as due to an undiagnosed 
illness.  

3.  Entitlement to service connection for hair loss, 
including as due to an undiagnosed illness.

4.  Entitlement to service connection for skin rashes, 
including as due to an undiagnosed illness.

5.  Entitlement to service connection for a chronic 
disability manifested by right shoulder pain.  

6.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (the RO).   

Procedural History

The veteran served on active duty from October 1989 until 
August 1992, including service in Southwest Asia from October 
1990 to April 1991.

In June 2001, the RO received the veteran's claims of 
entitlement to service connection for bilateral hearing loss, 
tinnitus, chronic right shoulder disability, hair loss, 
chronic fatigue syndrome (CFS), sinusitis, skin rashes, a 
neuropsychiatric condition and GERD.  The October 2001 rating 
decision denied the veteran's claims.  The veteran disagreed 
with the October 2001 rating decision and initiated this 
appeal.  The appeal was perfected by the timely submission of 
the veteran's substantive appeal (VA Form 9) in October 2002.  

The issues of entitlement to service connection for a chronic 
right shoulder disability, a psychiatric disability to 
include PTSD, GERD, and sinusitis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the VA Appeals Management Center (AMC) in Washington, D.C.

Issues not on appeal

In a March 20, 2003 RO rating decision, service connection 
for tinnitus was granted and a 10 percent disability rating 
was assigned under Diagnostic Code 6260.  This is the maximum 
evaluation allowed under this diagnostic code.  See 38 C.F.R. 
§ 4.85, Diagnostic Code 6260 (2004).  To the Board's 
knowledge, and as explained in greater detail in the next 
paragraph, the veteran has not filed a timely Notice of 
Disagreement (NOD) as to the assigned 10 percent rating.  
Accordingly, that issue is not in appellate status.  See 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].  

In an October 2004 VA Form 646, and in a November 2004 
appellant's brief, the veteran's accredited representative 
indicated that the veteran was seeking the assignment of 
separate 10 percent ratings for tinnitus each ear.  Neither 
of these statements can be considered to be a timely NOD as 
to the March 20, 2003 rating decision which granted service 
connection for tinnitus and assigned a 10 percent rating 
therefor.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.302 (2004) 
[a NOD must be filed within one year after the issuance of a 
rating decision].    

The October 2004 and November 2004 communications from the 
veteran's representative referred to a purported NOD dated 
March 10, 2003 and received by the RO on March 12, 2003.   
However, that communication did not refer to the veteran but 
rather to another claimant, with a completely different name 
and VA file number.  Moreover, the purported NOD pre-dated 
the rating March 20, 2003 rating decision which granted 
service connection for tinnitus and assigned a 10 percent 
rating for this veteran.  Obviously, it could not express 
disagreement with a rating decision which did not exist.  In 
conformance with the procedures outlined in Chairman's 
Memorandum 01-02-15, Misfiled Documents in VA Records Folders 
(December 12, 2002) that document has been removed from this 
veteran's claims folder and returned to the folder of the 
named veteran.  

In short, a timely NOD was not filed as to the issue of an 
increased rating for the veteran's service-connected 
tinnitus, and that issue is therefore not now within the 
jurisdiction of the Board.  To the extent that the October 
2004 and November 2004 statements of the veteran's 
representative indicates the veteran's desire to pursue an 
increased rating for service-connected tinnitus, that matter 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The medical evidence of record does not indicate that the 
veteran experiences a hearing loss disability for VA rating 
purposes.  

2.  The medical evidence of record does not indicate that the 
veteran has been diagnosed with chronic fatigue syndrome, nor 
does he have an undiagnosed illness  which manifests by 
fatigue.  The veteran's fatigue has been ascribed by 
competent medical evidence to a psychiatric disability.

3.  There is no medical evidence indicating that the veteran 
has experienced hair loss or a disability manifested by hair 
loss.  

4.  The veteran has been diagnosed with dermatitis which has 
not been medically associated with his military service or 
any incident thereof, to include service in the Persian Gulf.  




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

2.  The criteria necessary to establish service connection, 
on either a direct basis or due to undiagnosed illness, for 
chronic fatigue syndrome, hair loss or dermatitis have not 
been met. 38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for bilateral hearing 
loss, CFS, hair loss and skin rashes.  In the interest of 
clarity, the Board will initially discuss certain preliminary 
matters. The Board will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
pertinent here, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  
See Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the September 2002 SOC of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claim, and of the particular deficiencies in the evidence 
with respect to his claim.  

More significantly, a letter was sent to the veteran in July 
2001 which was specifically intended to address the 
requirements of the VCAA.  The July 2001 letter from the RO 
explained in detail the evidence needed to substantiate a 
claim for service connection.  Crucially, the July 2001 
letter specifically notified the veteran that evidence of in-
service disease or injury, a current disability, and medical 
nexus between the two would be required for his service 
connection claims to be successful.  Further, this letter 
also advised the veteran of the evidence it was attempting to 
obtain on his behalf.  

In November 2003, the Ro sent the veteran another VCAA 
letter, which generally explained what was required in order 
for service connection to be granted.  The letter further 
informed the veteran as to what steps it was taking to secure 
additional evidence, and included consent forms for the 
veteran to sign so that additional private medical records 
could be obtained.  Therefore, the July 2001 and November 
2003 letters, along with the September 2002 SOC and 
subsequent supplemental statements of the case (SSOC) issued 
in March 2003, August 2003 and April 2004, not only notified 
the veteran of the evidence already of record, but also 
notified him specifically of the additional evidence that was 
needed in his case.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the July 
2001 VCAA letter, the veteran was informed that VA would get 
his service medical records and that VA would also "make 
reasonable efforts" to get "...medical records, employment 
records, or records from other Federal agencies."  The 
November 2003 letter elaborated on this, and stated "We are 
specifically requesting medical evidence or treatment records 
that have not been previously considered.  [November 5, 2003 
letter, page 1].

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The RO informed the veteran in its July 2001 letter that he 
was responsible to provide the "enough information about 
these records so that we can request them from the agency or 
person who has them".  The veteran was also informed that he 
was responsible to sign a release to give VA the authority to 
request documents.  In particular, he was advised that a 
previously submitted authorization for R.V., D.O. was 
incomplete and an additional authorization would be required 
in order for VA to obtain the records.  Additionally, he was 
specifically informed that a separate authorization must be 
completed for each doctor or hospital where he had received 
treatment for any claimed condition.

The November 2003 letter from the RO to the veteran 
specifically notified him that VA was responsible for 
obtaining relevant records from any federal agency.  The 
veteran was informed that VA would make reasonable efforts to 
obtain relevant records not held by a federal agency.  The 
veteran was informed of the actions he was to take to ensure 
that the record was complete, to include completing consent 
forms and providing information to the RO so that all 
relevant evidence could be obtained.  [November 2003 letter, 
pages 1, 2, 4, 5.]
  
Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The July 2001 letter advised the veteran 
to "tell us about any additional information or evidence" 
that would support the claim.  Similarly, the November 2003 
letter made it clear that the veteran was to inform VA of any 
evidence which was pertinent to his claim.  The Board 
believes that the VCAA notice provided by the RO complied 
with the requirements of 38 C.F.R. 
§ 3.159(b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

The Board notes that both the July 2001 and the November 2003 
letter expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The one year period 
has since elapsed.  

The Board additionally notes that the fact that the veteran's 
claim was adjudicated by the RO in October 2001, prior to the 
expiration of the one-year period following the July 2001 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the Secretary of VA from 
making a decision on a claim before the expiration of the 
one-year period referred to in that subsection.  

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate his 
claim and which evidence the VA would obtain for him and 
which evidence he was expected to provide.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO obtained the veteran's service medical 
records and the veteran identified certain private medical 
records, which were associated with his claims folder.  The 
veteran was accorded a general VA examination in December 
2002, a VA audiometry examination in January 2003 and a VA 
examination by an otolaryngologist in June 2003.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law. The 
Board additionally observes that general due process 
considerations have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran has been advised of 
his options for hearings and presenting sworn testimony.  In 
his October 2002 appeal, the veteran indicated that he did 
not want a hearing.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits



Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists]. 

Additional law and VA regulations will be provided where 
appropriate in the Board's analysis below.

1.  Entitlement to service connection for bilateral hearing 
loss.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set out above.

For certain chronic disorders, including sensorineural 
hearing loss, service connection may be granted if the 
disease becomes manifest to a compensable degree within one 
year following separation from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2004).

Factual Background

The veteran's service medical records have been associated 
with his claims folder.  There is no reference to treatment 
for any disease of the ear or hearing loss.  

The veteran's entrance examination included an August 1989 
audiogram.  The audiogram indicated that the veteran had 
normal hearing and showed the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		05	00	15	05	00	00
Right		05	05	15	10	05	00

A March 1990 reference audiogram indicates that the veteran 
was classified as being routinely exposed to hazardous noise.  
The reference audiogram showed the following puretone 
thresholds:   

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		15	10	20	10	25	15
Right		05	00	10	10	05	10

The veteran's June 1992 separation examination also included 
an audiogram.  The following puretone thresholds were shown:

Hertz (Hz)	500	1000	2000	3000	4000 	6000
Left		15	00	20	05	05	10
Right		00	05	05	20	00	00

A January 2003 VA hearing examination included the veteran's 
reports of in-service and post-service noise exposure.  When 
administered the Maryland CNC test, the veteran scored 100% 
recognition in both ears.  The audiogram conducted at that 
time reported the following puretone thresholds:

Hertz (Hz)	500	1000	2000	3000	4000 	Average
Left		15	00	20	15	13.75	12.75
Right		20	25	20	25	20	22

[The January 2003 VA audiology examiner diagnosed tinnitus.  
As was discussed by the Board in the Introduction above, 
service connection for tinnitus was granted in a March 2003 
VA rating decision.] 

A June 2003 VA examination did not diagnose hearing loss.

Analysis

The veteran seeks service connection for bilateral hearing 
loss.  He contends that bilateral hearing loss was incurred 
as a result of in-service noise exposure.

As noted above, in order for a veteran to prevail on an issue 
of service connection there must be (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  

For bilateral hearing loss, current disability for VA rating 
purposes is defined by 38 C.F.R. § 3.385.  In order to meet 
the criteria of a current hearing loss disability, the 
medical evidence must show an auditory threshold of 
40 decibels or greater for one of the five tested 
frequencies; or thresholds for at least three of these 
frequencies at 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  As indicated above, the veteran scored 100 
percent in both ears during a January 2003 administration of 
the Maryland CNC test.  Further, the January 2003 audiogram 
results do not meet the criteria of hearing loss based on 
either of the decibel criteria.  The medical evidence 
therefore does not show that the veteran has a current 
hearing loss disability for VA rating purposes.  

To the extent that the veteran is contending that he 
experiences hearing loss for VA service connection purposes, 
it is now well established that as a lay person without 
medical training he is not competent to opine on medical 
matters such as diagnosis or etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  The veteran's own statements to 
this effect are accordingly entitled to no weight of 
probative value.

The law is clear that in the absence of a current disability, 
VA benefits cannot be granted.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); and Chelte v. Brown, 10 Vet. App. 268 (1997)
Hickson element (1), current disability, has therefore not 
been satisfied.  The claim of entitlement to service 
connection for hearing loss fails on this basis alone.  

For the sake of completeness, the Board will also address the 
two remaining Hickson elements.  

With respect to Hickson element (2), in-service incurrence of 
disease or injury, as noted above there is no evidence of in 
service hearing loss, to include within the one year 
presumptive period after service.  However, the March 1990 
audiometry examination report specifically stated that the 
veteran was routinely exposed to hazardous noise.  
Accordingly, element (2), in-service incurrence of injury, 
has been satisfied.  

With respect to the Hickson element (3), medical nexus, 
because the medical evidence of record does not show a 
current disability, it follows that there can be no finding 
of nexus, and none appears in the record.  

In short, although the medical evidence of record shows in-
service noise exposure, the service medical records further 
indicate that upon audiometric testing conducted to monitor 
the veteran, his hearing was within normal limits in service 
and his hearing has been documented as continuing to function 
within normal limits after service.  In the absence of 
evidence of a current disability or any nexus evidence,  
two of the three elements required for service connection 
have not been met.  A preponderance of the evidence is 
against the veteran's claim, and entitlement to service 
connection for bilateral hearing loss is accordingly denied.  

2.  Entitlement to service connection for a disability 
manifested by fatigue, including CFS.  

3.  Entitlement to service connection for hair loss.

4.  Entitlement to service connection for skin rashes.

The veteran is seeking entitlement to service connection for 
chronic fatigue
syndrome, hair loss, and skin rashes, both on a direct basis 
and as due to an undiagnosed illness.  

Because these issues involve the application of the same law 
and regulations, the Board will address them in one 
discussion.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above.  

Service connection - undiagnosed illnesses 

The veteran's service records reflect that he served in the 
Southwest Asia theater of operations from October 1990 to 
April 1991.  

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, Title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to Title 38, United States Code.  That 
statute authorizes VA to compensate any Persian Gulf War 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a specified 
presumption period following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, VA 
issued a new regulation, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides as 
follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability:

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis.

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to:

(1) Fatigue; (2) Signs or symptoms involving skin; (3) 
Headache; (4) Muscle pain; (5) Joint pain; (6) Neurologic 
signs or symptoms; (7) Neuropsychological signs or symptoms; 
(8) Signs or symptoms involving the respiratory system (upper 
or lower); (9) Sleep disturbances; (10) Gastrointestinal 
signs or symptoms; (11) Cardiovascular signs or symptoms; 
(12) Abnormal weight loss; (13) Menstrual disorders.

(c) Compensation shall not be paid under this section:

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.

(d) For purposes of this section:

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations.

See 38 C.F.R. § 3.317 (2004)

Factual Background

The veteran's service medical records have been associated 
with his claims folder.    The records include an August 1991 
Southwest Asia Demobilization examination and a June 1992 
separation examination.  The records are pertinently negative 
for complaints of or treatment for CFS, hair loss and/or skin 
rashes.

In an August 1991 report of medical history the veteran 
states that he is "currently in good health".  The veteran 
specifically denied any instance of skin disease and did not 
mention any instance of fatigue or hair loss.  

June 1998 private medical records from Dr. P.V.R. indicate 
that the veteran at that time denied any skin disease and 
indicates no report of CFS or hair loss.  Dr. P.V.R. further 
noted that the veteran reported that he "keeps himself quite 
active."
Records from R.V., D.O. for the period from May 1996 to 
August 2000 do not indicate treatment for CFS, skin rashes or 
hair loss.  

The veteran filed his initial claim of entitlement to service 
connection for numerous claimed disabilities, including CFS, 
hair loss and skin rashes, in June 2001.  A VA examination by 
Dr. S. was completed in December 2002.  The examination 
narrative is negative for any report of hair loss by the 
veteran or any hair loss noted by the examining physician.  
With respect to CFS, Dr. S. notes the veteran's reports of 
being "drained" in the afternoon or being late for work.  
However, the veteran indicated that this did not restrict his 
daily activities.  He denied any history of treatment for 
CFS.  Dr. S. concluded that the veteran did not meet the 
criteria for CFS and instead diagnosed depression with 
somatic complaints.  A December 2002 VA psychological 
examination confirmed a diagnosis of major depression.  
  
With respect to skin rashes, during the December 2002 VA 
examination, the veteran reported to Dr. S. that he had been 
experiencing rashes on his neck since approximately 1997.  
The veteran stated that the rashes came on unexpectedly and 
lasted only for a series of days.  Dr. S. noted that the 
disease was not currently active and diagnosed Dermatitis, 
not active.  

Analysis

The veteran has essentially contended that he has CFS, hair 
loss and skin rashes due to service in general.  
Alternatively, he contends that he has an undiagnosed illness 
which is manifested by complaints of fatigue, hair loss and 
skin rashes and which is due to his service in Southwest Asia 
during the Persian Gulf War.  The Board will address each of 
these contentions separately.  Cf. Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) [the existence of regulations 
pertaining to causation of a particular disease does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation].

Fatigue, including CFS

(i.)  Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
record on appeal shows that CFS has not been diagnosed or 
treated.  There is of record one medical opinion addressing 
whether the veteran has chronic fatigue syndrome, namely the 
December 2002 VA examination.  This opinion, which diagnosed 
depression with somatic complaints and noted that the veteran 
did not meet the diagnostic criteria for CFS, is clearly 
against the veteran's claim.  The Board notes in passing that 
the veteran's diagnosis with depression was confirmed in the 
December 2002 VA psychological examination.  

To the extent that the veteran himself contends that he has 
CFS, it is now well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset 
or cause of a disability.  See Espiritu, supra.  These 
statements offered in support of the veteran's claim are not 
competent medical evidence and do not serve to establish the 
existence of a current disability.

In short, the Board concludes that the medical evidence, 
taken as a whole, in particular the December 2002 medical 
opinion, supports the proposition that the veteran currently 
does not have CFS.

The Board additionally observes that, in general, a symptom, 
such as fatigue, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The 
matter of an undiagnosed illness due to Persian Gulf service 
will be addressed below. 

As noted above in connection with the first issue on appeal, 
it is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  Hickson element (1) has therefore not been met, and 
the veteran's claim fails on that basis alone.

The Board has the fundamental authority to decide a claim in 
the alternative. 
For the sake of completeness the Board will address the 
remaining two Hickson elements.

The service medical records are pertinently negative for any 
in-service complaints of fatigue or CFS.  The Board is aware 
of the veteran's report of an endurance problem which 
allegedly resulted in his separation from service.  This is 
not of record in the veteran's service medical records.  The 
Board does note that the veteran was counseled in October 
1991 that his weight was in excess of the maximum allowable 
weight for continuation in service.  At the time of 
separation the veteran was still in excess of the maximum 
allowable weight.  However, there was no report of any 
fatigue or endurance issue at the veteran's separation 
examination.  Hickson element (2) has therefore not been met.

As to element (3), medical nexus, as there is no current CFS 
disability it logically follows that that there can be no 
nexus to service.  The December 2002 medical examiner opined 
that the veteran's fatigue was related to depression.  As 
discussed above, insofar as the veteran has attempted to 
satisfy Hickson element (3) through his own statements, this 
is not competent medical evidence.  See Espiritu, supra.

Therefore, Hickson element (3) is also not met. 

Accordingly, the Board finds that none of the Hickson 
elements have been met.  For the reasons and bases expressed 
above the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for CFS 
on a direct basis.  

(ii.)  Persian Gulf illness

The veteran's representative has presented a second theory of 
entitlement to service connection for fatigue, namely that it 
is a manifestation of an undiagnosed illness due to his 
Persian Gulf service.  See 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317, which have been discussed by the Board above.

As noted above, the December 2002 medical examiner indicated 
that the veteran's fatigue was attributable to clinically 
diagnosed depression.  Since the veteran's symptom of fatigue 
has been attributed to a known clinical diagnosis 
(i.e. depression), the provisions of 38 U.S.C.A. § 1117 and 
38 C.F.R. § 3.317 pertaining to undiagnosed illness are 
accordingly not applicable.  

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the claim for 
service connection for chronic fatigue syndrome due to an 
undiagnosed illness.

(iii.) Conclusion

In summary, for the reasons and bases expressed above, 
service connection for fatigue, to include CFS, is not 
warranted either on a direct basis or due to undiagnosed 
illness.  The benefit sought on appeal is therefore denied.  

The matter of the veteran's entitlement to service connection 
for a psychiatric disability will be addressed in the REMAND 
portion of this decision, below.

Hair loss

(i.)  Direct service connection

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), current disability, 
other than the veteran's reference to hair loss in his June 
2001 claim, the record on appeal contains no indication that 
the veteran is experiencing hair loss.  The December 2002 VA 
examination includes no report of hair loss by the veteran 
and the private treatment records associated with the VA 
claims file also do not include the veteran's report of hair 
loss.  

To the extent that the veteran himself contends that he has 
experienced hair loss of an undescribed type in an 
undescribed portion of his body, while the veteran is 
competent to describes symptoms such as hair loss, it well 
established that laypersons without medical training, are not 
competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu, supra.  
These statements offered in support of the veteran's claim 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.

Further, as noted by the Board above, symptoms alone, such as 
hair loss, without medical evidence of an underlying 
disability, may not be service connected.  
See Sanchez-Benitez, supra.  The matter of hair loss as a 
manifestation of an undiagnosed illness will be addressed 
below. 

In short, the Board concludes that the record on appeal is 
lacking in competent medical evidence of a current disability 
which manifests by hair loss.  As noted above, in order to be 
considered for service connection, a claimant must first have 
a disability.  See Brammer, supra.  Hickson element (1) has 
therefore not been met, and the veteran's claim fails on that 
basis alone.

For the sake of completeness the Board will address the 
remaining two Hickson elements.

The service medical records are pertinently negative for any 
in-service complaints of hair loss.  Hickson element (2) has 
therefore not been met.

As to element (3), medical nexus, as there is no evidence of 
a current disability it logically follows that that there can 
be no nexus.  Further, there is not of record any competent 
medical opinion which serves to link the veteran's claimed 
hair loss to his military service.  Therefore, Hickson 
element (3) is also not met. As discussed above, insofar as 
the veteran has attempted to satisfy Hickson element (3) 
through his own statements, this is not competent medical 
evidence.  See Espiritu, supra.

Accordingly, the Board finds that none of the Hickson 
elements have been met.  For the reasons and bases expressed 
above the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
hair loss on a direct basis.  The benefit sought on appeal is 
accordingly denied.

(ii.)  Persian Gulf illness

Other than the veteran's June 2001 claim, which contained a 
bare reference to "hair loss" there is no record of the 
veteran experiencing hair loss.  Private medical records from 
May 1996 to August 2000 and a June 1998 examination as well 
as the December 2002 are pertinently negative for any 
complaints of hair loss.  

For the veteran to show that he had an undiagnosed illness 
which manifests by hair loss he would first need to show that 
he had hair loss.  As discussed immediately above, there in 
no such evidence of record.  Moreover, hair loss is not 
listed as a sign or symptom related to an undiagnosed illness 
or a medically unexplained chronic multisymptom illness in 
either the law or the regulation.  See 38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2004).

Therefore, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are not applicable.  Accordingly, the claim for 
service connection for hair loss as due to an undiagnosed 
illness is denied.

(iii.)  Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the claim for 
service connection for hair loss on both a direct basis and 
claimed as being due to an undiagnosed illness.  The benefit 
sought on appeal is therefore denied.  

Skin rashes

(i.)  Direct service connection

With respect to Hickson element (1), current disability, 
there is not of record any medical evidence diagnosing any 
skin disease for the veteran or which contains complaints of 
a skin disability.  The Board notes that in June 1998 the 
veteran specifically denied a history of skin diseases to Dr. 
P.V.R.  
 
The Board is aware that the December 2002 VA examiner 
diagnosed dermatitis, not active.  This amounts to no current 
diagnosis.  Moreover, it appears, in the absence of any 
medical records documenting treatment of a skin problem, that 
the examiner's comment was based on history supplied by the 
veteran himself.  As such, it cannot be deemed to be a 
competent medical opinion.  See Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
[information which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence"].     

The Board has considered whether it would be useful to 
schedule another examination at a time when the veteran's 
claimed skin rashes are active.  
See Ardison v. Brown, 6 Vet. App. 405, 408 (1994) [where 
fluctuating conditions escape detection on examination, VA 
must conduct an examination during the active stage of the 
disease].  However, such a remedy not feasible in this case.  
See Voerth v. West, 13 Vet. App. 117 (1999).  In Voerth, the 
Court distinguished Ardison as follows: " . . . in Ardison 
the appellant's worsened condition would last weeks or months 
while here the appellant's worsened condition would last only 
a day or two." Voerth, 13 Vet. App. at 122- 3. As the 
veteran's dermatitis is apparently characterized by 
unforeseeable flare-ups which may last for a period of only 
several days, requiring that the veteran be referred for 
additional testing during a flare-up to confirm a diagnosis 
is not feasible.  

In short, in the absence of a diagnosed skin disability, 
Hickson element (1) has not been met.  

With respect to Hickson element (2), the veteran's service 
medical records are pertinently negative for any in-service 
complaints of skin rash or other skin problems.  Indeed, both 
the August 1991 Southwest Asia Demobilization examination and 
a June 1992 separation examination contain specific denials 
from the veteran of any history of skin rash.  

The veteran himself does not appear to contend that he 
experienced skin rashes during service.  During his December 
2002 VA examination the veteran reported that he first 
noticed rashes at his neck "about five years ago", or 
approximately in 1997, approximately five years after his 
separation from service.  

In short, Hickson element (2) has therefore not been met with 
respect to direct service connection.  The matter of 
undiagnosed illness will be addressed below.

As to element (3), medical nexus, there is not of record any 
competent medical opinion which serves to link the veteran's 
claimed skin rashes to his military service.  As discussed 
above, insofar as the veteran has attempted to satisfy 
Hickson element (3) through his own statements, this is not 
competent medical evidence.  See Espiritu, supra.

For the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for skin rashes on a 
direct basis.  

(ii.)  Persian Gulf illness

As discussed above, skin rashes, or any other signs or 
symptoms of undiagnosed illness involving the skin, have not 
been medically identified.  Therefore, the claim for service 
connection for skin rashes as due to an undiagnosed illness 
is denied.

(iii.)  Conclusion

In summary, for the reasons and bases expressed above, the 
preponderance of the evidence is against the claim for 
service connection for skin rashes, both on a direct basis 
and as due to an undiagnosed illness.  The benefit sought on 
appeal is denied.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for fatigue, including 
chronic fatigue syndrome claimed as due to an undiagnosed 
illness, is denied.  

Entitlement to service connection for hair loss, including as 
due to an undiagnosed illness, is denied.  

Entitlement to service connection for skin rashes, including 
as due to an undiagnosed illness, is denied.  


REMAND

5.  Entitlement to service connection for a chronic 
disability manifested by right shoulder pain.  

6.  Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

7.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

8.  Entitlement to service connection for sinusitis.

The veteran seeks entitlement to service connection for the 
four above-listed conditions.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.  

Reasons for Remand

VA treatment records

A December 2002 mental disorders examination was conducted by 
D.M.  The examination report includes D.M.'s statement that 
specifically references treatment of the veteran at a VA 
medical facility for sinusitis, a shoulder condition, GERD 
and PTSD.  The Board additionally notes that D.M. repeatedly 
referred to two prior mental health intake evaluations 
conducted by the Wichita VAMC for the veteran and the 
veteran's participation in mental health therapy and PTSD 
treatment at the Wichita VAMC.  However, the evidence of 
record does not include any treatment records from the 
Wichita VAMC.  The record further does not reflect any 
request by the RO for these records from the medical 
facility.  

Medical records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  The evidence of record thus indicates that VA 
treatment records relating to the veteran's claims of 
entitlement to service connection of a right shoulder 
disability, PTSD, GERD and sinusitis are likely to exist and 
must be obtained before the Board can proceed to the merits 
of those claims.  

Stressor verification

In general, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  See 38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, the VA examiner diagnosed post-traumatic stress 
symptoms but noted that a PTSD diagnosis cannot be made in 
the absence of a confirmed stressor.  

With respect to the crucial element pertaining to in-service 
stressors, the official records indicate that the veteran 
served in Southwest Asia during the Persian Gulf War.  There 
is, however, no official evidence currently of record 
indicating that he actually participated in combat.  Service 
personnel records have not been obtained and more crucially 
the veteran has not been advised that he should provide VA 
with a description of his stressors so that verification may 
be undertaken.  Accordingly, this matter is being referred so 
that the veteran may be contacted to provide a description of 
any claimed stressor and so that independent verification of 
that stressor may be undertaken to the extent possible.  

Nexus opinion

As discussed above, in order to establish service connection, 
there must be 
(1) evidence of a current disability; (2) evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.  In Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) the Court held that where there is evidence of 
record satisfying the first two requirements for service 
connection (current disability and in-service disease or 
injury), but there was not of record competent medical 
evidence addressing the third requirement (a nexus between 
the current disability and active service), VA errs in 
failing to obtain such a medical nexus opinion.

With respect to the veteran's claims of entitlement to 
service connection for GERD and sinusitis, the evidence of 
record includes competent medical evidence of current GERD 
and sinus disorders.  With respect to GERD, the December 2002 
VA medical examination by Dr. S. contains of diagnosis of 
this condition.  With respect to sinusitis, the June 2003 VA 
examination by Dr. D includes a diagnosis of congestion and 
hypertrophy of the mucous membrane of the nose and sinuses.  

Moreover, the veteran's service medical records document 
several instances of treatment for acute gastroenteritis, as 
well as treatment for sinusitis, in service.  
The first two requirements for service connection, current 
disability and in-service incurrence of disease have arguably 
been satisfied with respect to GERD and sinusitis.  
Accordingly, the Board has determined that nexus opinions 
regarding the veteran's GERD and sinusitis should be 
obtained.  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1. VBA should contact the veteran in 
writing and request that he provide the 
location and dates for any medical or 
mental health treatment received at any 
VA medical facility, as well as any 
recent private medical examination and/or 
treatment, for any of the four claimed 
disabilities.  VBA should also request 
from the veteran that he submit a 
description of his claimed PTSD stressors 
and any corroborating evidence of those 
stressors.  In particular, the veteran 
should be requested to provide details 
concerning his unit, including providing 
the name, rank, unit, and any other 
clarifying information as to the identity 
of any individuals involved in the 
alleged stressful events.  

2.  Notwithstanding the veteran's 
response, VBA should contact the VAMC in 
Wichita and request all records on file 
for treatment of the veteran including 
any and all mental health treatment 
records.  

3.  VBA should then arrange for review of 
the veteran's VA claims folder by a 
physician, who should provide a nexus 
opinion as to the matter of whether GERD 
and sinusitis are related to the 
veteran's military service.  If the 
reviewing physician deems it to be 
necessary, the veteran should undergo an 
additional VA examination, specialist 
consultation(s), and/or appropriate 
diagnostic testing.  The opinion should 
be associated with the veteran's VA 
claims folder.  

4.  After the development requested above 
has been completed to the extent 
possible, and after any other development 
deemed necessary by VBA has been 
undertaken, VBA should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan 	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


